DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 4/5/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2022.
This application is in condition for allowance except for the presence of claims 17-20 directed to an Invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 17-20.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Chou et al (US 2019/0006247 and Chou hereinafter), discloses a method for fabricating an integrated circuit, the method comprising: forming a semiconductor ridge (212) over a semiconductor surface of a substrate (Fig. 3A; [0017]); forming an implant screen (222 and 224) on a top and sidewalls of the semiconductor ridge (Fig. 8B; [0024]-[0025]); and implanting a dopant (228) into the top and sidewalls of the semiconductor ridge (Fig. 9A; [0027]). Chou fails to expressly disclose the implant screen being at least two times thicker on the top of the semiconductor ridge relative to the sidewalls of the semiconductor ridge.
As to claim 11: the closest prior art, Chou, discloses a method for fabricating an integrated circuit including a fin field-effect transistor (FinFET), the method comprising: forming a fin (212) over a semiconductor substrate (Fig. 3A; [0017]); forming an implant screen (222 and 224) on the fin (Fig. 8B; [0024]-[0025]); implanting a first dopant (228) having a conductivity type that penetrates the implant screen over the sidewalls of the fin (Fig. 9A; [0027]). Chou fails to expressly disclose where the implant screen is thicker at a top portion of the fin relative to the sidewalls of the fin; where the first dopant preferentially penetrates the sidewalls of the fin; and implanting a second dopant having the conductivity type that preferentially penetrates the implant screen over the top portion of the fin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813